UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5979 John Hancock California Tax-Free Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: August 31 Date of reporting period: February 28, 2007 ITEM 1. REPORT TO SHAREHOLDERS. CEO corner TABLE OF CONTENTS Your fund at a glance page 1 Managers report page 2 A look at performance page 6 Your expenses page 8 Funds investments page 1 0 Financial statements page 1 8 Notes to financial statements page 2 4 For more information page 3 2 To Our Shareholders, The U.S. financial markets turned in strong results over the last six months, as earlier concerns of rising inflation, a housing slowdown and high energy prices gave way to news of slower, but still resilient, economic growth, stronger than expected corporate earnings and dampened inflation fears and energy costs. This environment also led the Federal Reserve Board to hold short-term interest rates steady. Even with a sharp decline in the last days of the period, the broad stock market returned 8.93% for the six months ended February 28, 2007, as measured by the S&P 500 Index. With interest rates remaining relatively steady, fixed-income securities also produced positive results. But after a remarkably long period of calm, the financial markets were rocked at the end of the period by a dramatic sell-off in Chinas stock market, which had ripple effects on financial markets worldwide. In the United States, for example, the Dow Jones Industrial Average had its steepest one-day percentage decline in nearly four years on February 27, 2007. The event served to jog investors out of their seemingly casual attitude toward risk and remind them of the simple fact that stock markets move in two directions  down as well as up. It was also a good occasion to bring to mind several important investment principles that we believe are at the foundation of successful investing. First, keep a long-term approach to investing, avoiding emotional reactions to daily market moves. Second, maintain a well-diversified portfolio that is appropriate for your goals, risk profile and time horizons. After the markets moves of the last six months, we encourage investors to sit back, take stock and set some realistic expectations. While history bodes well for the market in 2007 (since 1939, the S&P 500 Index has always produced positive results in the third year of a presidential term), there are no guarantees, and opinions are divided on the future of this more-than-four-year-old bull market. The recent downturn bolsters this uncertainty, although we believe it was a healthy correction for which we were overdue. The latest events could also be a wake-up call to contact your financial professional to determine whether changes are in order to your investment mix. Some asset groups have had long runs of outperformance. Others had truly outsized returns in 2006. These trends argue for a look to determine if these categories now represent a larger stake in your portfolios than prudent diversification would suggest they should. After all, we believe investors with a well-balanced portfolio and a marathon  not a sprint  approach to investing, stand a better chance of weathering the markets short-term twists and turns and reaching their long-term goals. Sincerely, Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEOs views as of February 28, 2007. They are subject to change at any time. Your fund at a glance The Fund seeks a high level of current income, consistent with preservation of capital, that is exempt from federal and California personal income taxes. In pursuing this goal, the Fund normally invests at least 80% of its assets in securities of any maturity exempt from federal and California personal income tax. Over the last six months ► Municipal bonds posted positive results, although they lagged the performance of the broad taxable bond market. ► The Funds return surpassed its peer group average and benchmark index. ► Lower-grade bonds were the best performers in the portfolio, while higher-quality bonds lagged. John Hancock California Tax-Free Income Fund Fund performance for the six months ended February 28, 2007. Top 10 holdings Santa Ana Financing Auth, 7-1-24, 6.250% 3.7% San Francisco, City of, 7-1-31, 5.000% 3.3% San Bernardino, County of, 8-1-17, 5.500% 2.8% Puerto Rico Aqueduct & Sewer Auth, 7-1-11, 8.022% 2.6% California, State of, 3-1-16, 7.008% 2.2% Puerto Rico, Commonwealth of, 7-1-15, 6.500% 2.1% Santa Clara County Financing Auth, 5-15-17, 5.500% 1.9% New Haven Unified School District, 8-1-22, Zero 1.9% California, State of, 4-1-29, 4.750% 1.8% San Deigo Unified School District, 7-1-28, 5.250% 1.7% As a percentage of net assets on February 28, 2007. 1 Managers report John Hancock California Tax-Free Income Fund Municipal bonds gained ground for the six months ended February 28, 2007, although they trailed the taxable bond market. The Lehman Brothers Municipal Bond Index returned 2.89%, while the Lehman Brothers Aggregate Bond Index  a broad measure of the taxable bond market  returned 3.66% . The modest gains in the municipal bond market masked an increase in volatility during the six-month period as investors reacted to changing economic conditions. Since the beginning of 2006, the U.S. economy has gradually slowed, led by a noteworthy decline in the housing market. However, sporadic signs of economic resiliency created some uncertainty regarding the underlying strength of the economy. As a result, economic reports over the last few months of the period had a magnified effect, causing greater fluctuations in the municipal bond market. Inflation remained generally under control during the period, thanks largely to a 10% decline in energy prices. The combination of slowing economic growth and benign inflation led the Federal Reserve to hold short-term interest rates steady throughout the six-month period, after raising rates 17 times between June 2004 and June 2006. Consequently, the municipal yield curve remained flat, with short- and long-term bond yields nearly equal. Municipal bond issuance, which had been relatively low for much of 2006, rose sharply in late 2006 and early 2007. Nonetheless, the SCORECARD INVESTMENT PERIODS PERFORMANCE AND WHATS BEHIND THE NUMBERS Land-development ▲ Mostly unrated securities that held up well in the face of a weak bonds housing market Tobacco bonds ▲ Demand for yield provided a lift Shorter-term bonds ▼ Steady interest rate policy from the Fed led to underperformance relative to longer-term bonds 2 Portfolio Managers, MFC Global Investment Management (U.S.) LLC Dianne Sales, CFA, and Frank A. Lucibella, CFA increase in supply had little impact on municipal bond performance as strong investor demand helped absorb the new issues. California credit environment Stability was the theme for California and the states credit quality. Governor Arnold Schwarzenegger was re-elected to a second term in November 2006, and the economy remained healthy, sustaining the states solid tax revenues. Although California has made some notable progress toward erasing the debt incurred during the 2001 downturn, the state still faces some structural budgetary imbalances that need to be corrected. With a Republican governor and a Democratic legislature, these budget negotiations will likely be difficult. The modest gains in the municipal bond market masked an increase in volatility during the six-month period as investors reacted to changing economic conditions. ,, Fund performance For the six months ended February 28, 2007, John Hancock California Tax- Free Income Funds Class A, Class B and Class C shares posted total returns of 2.90%, 2.46% and 2.46%, respectively, at net asset value. By comparison, the average return of Morningstars Muni California Long Fund category was 2.75% 1 and the Lehman Brothers Municipal Bond Index returned 2.89% . Keep in mind that your net asset value return will be different from the Funds performance if you were not invested in the Fund for the entire period or did not reinvest all distributions. See pages six and seven for historical performance information. California Tax-Free Income Fund 3 SECTOR DISTRIBUTION 2 General obligation bonds 18% Revenue bonds Transportation 10% Special tax 8% Correctional facilities 8% Health 7% Water & sewer 6% Tobacco 6% Leasing contracts 4% Tax allocation 3% Education 3% Housing 2% Economic development 2% Pollution 1% All other 21% Yield sings The best-performing segments of the Fund were lower-quality bonds, reflecting the impact of coupon income on municipal bond performance during the period. The bulk of the return in the municipal market came from interest income, allowing higher-yielding securities to produce the best returns. In addition, strong demand for yield in a relatively low interest rate environment contributed to the outperformance of higher-yielding bonds. The Funds land-development bonds performed well despite pronounced weakness in the housing sector. We have been very careful and selective about adding new holdings in this area because of the slumping housing market and the subsequent bankruptcies of several subprime mortgage lenders. Most land-based bonds we own are backed by seasoned projects that are already well developed and, therefore, less vulnerable to any downturn in the housing market. Other high-yielding segments of the portfolio that outperformed during the six-month period included transportation bonds and tobacco-related bonds. The portfolios transportation bonds finance projects ranging from toll road construction to rapid transit systems. The tobacco bonds are backed by the proceeds from a legal settlement between the major tobacco companies and the state of California (as well as 45 other states). We also benefited from our exposure to private higher education bonds. In particular, we found pockets of opportunity among lower-quality education bonds  mostly rated A and BBB  that were among the better performers in the portfolio during the six-month period. Pre-refundings Several Fund holdings were pre-refunded during the period. In a pre-refunding, a municipality issues new bonds and invests the proceeds in Treasury securities until they are needed to pay off the older bonds. The Treasury-bond backing typically enhances the credit quality of the old bonds, which in turn has a positive impact on their value. Some of the portfolios correctional facility bonds were pre-refunded during the period, boosting their overall performance. California Tax-Free Income Fund 4 Timing is everything Another factor that added value to Fund performance was timely adjustments to the interest rate sensitivity of the portfolio. For example, we increased the portfolios cash position ahead of the municipal markets decline in late 2006, which helped mitigate the impact on portfolio per formance. In early 2007, we re-established some positions in longer-term securities, increasing the portfolios interest rate sensitivity, and this paid off as the municipal market rallied in February. The best-performing segments of the Fund were lower-quality bonds, reflecting the impact of coupon income on municipal bond performance during the period. ,, Outlook The U.S. economy has held up better than expected, though further slowing is likely. In general, however, we expect municipal credit quality and tax revenues in California to remain fairly stable over the next six months. Although new municipal bond issuance in 2007 is expected to be in line with last years issuance levels, the state of California recently approved $45 billion in general obligation debt to be issued over the next several years. The magnitude of this new issuance, which will be used to fund infrastructure improvements, may have an impact on the California municipal market. With regard to the Fund, we intend to maintain our focus on producing an above-average level of tax-free income through a diversified portfolio of California municipal bonds. This commentary reflects the views of the portfolio managers through of Funds period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. 1 Figures from Morningstar, Inc. include reinvested dividends and do not take into account sales charges. Actual load-adjusted performance is lower. 2 As a percentage of net assets on February 28, 2007. California Tax-Free Income Fund 5 A look at performance For the periods ending February 28, 2007 Average annual returns Cumulative total returns SEC 30- with maximum sales charge (POP) with maximum sales charge (POP) day yield Inception Since Since as of Class date 1-year 5-year 10-year inception 6 months 1-year 5-year 10-year inception 2-28-07 A 12-29-89 0.24% 3.89% 4.92%  1.78% 0.24% 21.04% 61.68%  3.78% B 12-31-91 0.89 3.63 4.74  2.54 0.89 19.53 58.97  3.12 C 4-1-99 3.11 3.98  3.86% 1.46 3.11 21.53  34.93% 3.11 Performance figures assume all distributions are reinvested. POP (Public Offering Price) figures reflect maximum sales charge on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 16 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month-end, please call 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Please note that a portion of the Funds income may be subject to taxes, and some investors may be subject to the Alternative Minimum Tax (AMT). Also note that capital gains are taxable. The Funds performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. California Tax-Free Income Fund 6 Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in California Tax-Free Income Fund Class A shares for the period indicated. For comparison, weve shown the same investment in the Lehman
